Citation Nr: 0844355	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  08-13 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1941 to August 1945.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The veteran filed a notice of disagreement in 
regards to the September 2007 rating decision and requested a 
hearing with a decision review officer (DRO).  He presented 
personal testimony to a DRO in December 2007, who 
subsequently conducted a de novo review of the claims and 
confirmed the RO's findings in an April 2008 statement of the 
case (SOC).  The appeal was perfected with the submission of 
the veteran's substantive appeal (VA Form 9) in April 2008.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed bilateral hearing loss and his military 
service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed tinnitus and his military service




CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service, and such may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter from the RO 
dated May 12, 2007.  Specifically, the veteran was advised in 
the letter that VA would assist him with obtaining relevant 
records from any Federal agency, including records from the 
military, VA Medical Centers and the Social Security 
Administration.  The May 2007 VCAA letter indicated that 
outpatient treatment records from the VA Medical Center in 
Wichita had been associated with the claims folder.  The 
veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claims.  With 
respect to private treatment records, the letter informed the 
veteran that VA would make reasonable efforts to obtain non-
Federal evidence.  Included with the letter were copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and the letter asked that the veteran complete 
such so that the RO could obtain private records on his 
behalf.  The letter also informed the veteran that for 
records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  
Additionally the May 2007 letter specifically advised the 
veteran that in order to substantiate his claims for service 
connection on a direct basis, the evidence must demonstrate 
"a relationship between your disability and an injury, 
disease or event in military service."  See the May 12, 2007 
letter at page 6.  The May 2007 letter also informed the 
veteran that presumptive service connection could be 
established for certain chronic disabilities "which become 
evident within a specific period of time after discharge from 
service."

The veteran was also specifically notified in the letters to 
describe or submit any additional evidence which he thought 
would support his claims.  "If there is any other evidence 
or information that you think will support your claim[s], 
please let us know.  If you have any evidence in your 
possession that pertains to your claim[s], please send it to 
us."  See the May 12, 2007 letter at page 2.  This request 
complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there has been a significant Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in the May 
2007 letter.  In any event, because the veteran's claims are 
being denied, elements (4) and (5) are moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues.  Therefore, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The veteran's service medical records 
and reports of VA and private outpatient treatment have been 
associated with the claims folder.  A VA audiological 
examination was obtained in August 2007.

With respect to the veteran's tinnitus claim, the August 2007 
VA examiner opined that she could not determine if the 
veteran's tinnitus was due to service without resorting to 
speculation.  The Court has specifically held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The Board, however, is not required to seek an 
additional opinion as to the tinnitus claim in the instant 
case.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the veteran currently has tinnitus.  The record is 
missing critical evidence of that an event, injury, or 
disease occurred in service, McLendon element (2), and the 
veteran's claims for service connection for hearing loss and 
tinnitus are being denied on that basis.  The outcome thus 
hinges on matters other than those which are amenable to VA 
examination and medical opinion.  

Specifically, resolution of this claim hinges upon whether 
the veteran had the claimed disorder, or injuries which led 
to same, in service.  That question cannot be answered via 
medical examination or opinion, but rather on evidence such 
as the service medical records.  As explained in greater 
detail below, the outcome of the claims of service connection 
for hearing loss and tinnitus hinges on what occurred, or 
more precisely what did not occur, during service.  In the 
absence of evidence of in-service disease or injury, referral 
of this case for an opinion as to etiology would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility . In other words, any 
medical opinion which provided a nexus between the veteran's 
claimed disability and his military service would necessarily 
be based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Obtaining an additional 
medical nexus opinion as to the tinnitus claim under the 
circumstances presented in this case would be a useless 
exercise.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of tinnitus or acoustic trauma.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
was been ably represented by his service organization, and 
provided testimony to a DRO in December 2007.  He has not 
requested a personal hearing with a Veterans Law Judge.
Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2008).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); see also Savage v. Gober, 
10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. 
App. 117, 120 (1999), the Court stated that in Savage it had 
clearly held that 38 C.F.R. § 3.303 does not relieve the 
claimant of his burden of providing a medical nexus.

Analysis

In this case, it is undisputed that the veteran now has 
bilateral hearing loss and tinnitus, which is evidenced by 
August 2007 VA audiological examination findings.  Hickson 
element (1) is therefore satisfied.  

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the service medical records 
are negative with respect to ear problems, hearing loss and 
tinnitus.  The veteran's December 23, 1940 entrance 
examination was completely normal with respect to the 
veteran's hearing and his August 4, 1945 separation physical 
examination was pertinently negative.  In an October 28, 1943 
physical examination for flying, the veteran specifically 
denied a history of ear trouble, and whispered voice testing 
was normal upon examination.    

The Board additionally notes that bilateral hearing loss was 
not present until April 2004, well beyond the period for 
presumptive service connection for sensorineural hearing 
loss.  See  38 C.F.R. §§ 3.307, 3.309 (2008).

With respect to in-service injury, the veteran's 
representative argues that veteran was "engaged in combat" 
and that he fired antiaircraft guns.  See the December 2007 
DRO hearing transcript, pages 1-2.  Review of the veteran's 
DD Form 214 indicates that his primary duty was sound 
recorder, and he has no awards or decorations indicative of 
combat status.  The record is devoid of any indication that 
he was a member of flight crew or engaged in any military 
occupation concerning which combat status could reasonably be 
inferred.  Nor is there any indication that he was an 
artillery crew member.  

The veteran had two tours in the Asian Pacific theater during 
World War II.  However, this does not allow for the combat 
presumption; he must offer proof that he actually engaged in 
fighting with the enemy.  He has not done so. Combat service 
is therefore not established, so there is no statutory 
presumption of in-service acoustic trauma or other ear 
injury.

The veteran in essence contends that exposure to noise from 
working as a sound recorder in service caused injury to his 
ears.  See the April 25, 2008 substantive appeal.  The Board 
wishes to make it clear that it does not necessarily dispute 
that the veteran may have been exposed to noise in service, 
as undoubtedly were millions of other veterans.  However, the 
veteran and his representative have not pointed to any such 
statutory or regulatory presumption which equates noise 
exposure with injury to the ears, and the Board is aware of 
none.  

The medical evidence of record does not support the veteran's 
implied contention that he sustained any ear injury during 
his military service.  Crucially, his service treatment 
records, to include the report of his separation physical 
examination, are pertinently negative for ear injury.  
Significantly, there is no mention of ear problems by the 
veteran until he filed his initial claim of entitlement to VA 
benefits in April 2007, over 60 years after he left military 
service in August 1945.

The lack of any evidence of ear problems for six decades 
after service, and the filing of the claim for service 
connection 62 years after service, is itself evidence which 
tends to show that no injury to the ear was sustained in 
service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact].  

Thus, the Board rejects the notion that acoustic trauma and 
resulting ear damage should be conceded.  There is no 
objective, contemporaneous evidence that the veteran 
sustained acoustic trauma in the performance of his duties.

In essence, the veteran's case rests of his own non-specific 
contention that he sustained a bilateral ear injury or 
injuries in service.  The Board has considered those 
statements.  However, his statements are outweighed by the 
negative service medical records, as well as the lack of 
objective evidence of ear problems for decades after service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability].

Hickson element (2) is therefore not met, and the claims fail 
on this basis alone.
For the sake of completeness, the Board will discuss the 
remaining element, medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

In the absence of an in-service incurrence or aggravation of 
ear disease or injury, it follows that or medical nexus, is 
necessarily lacking also.  This was precisely the finding of 
the VA audiologist in August 2007, who determined that the 
veteran's hearing loss was as not as likely due to exposure 
to noise in service.  As detailed in the duty to assist 
discussion above, the medical opinion as to the tinnitus 
claim is speculative and of no probative value, and the Board 
is not required to seek an additional opinion as to the 
tinnitus claim.  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself or his representative 
contends that a medical relationship exists between his 
current hearing problems and service, their opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the veteran's claims do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

The veteran appears to contend that he had hearing loss and 
tinnitus on a continuous basis since service.  The Board is 
of course aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed in the law and regulations section above.  In 
Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted 
that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  

In this case, the veteran's hearing acuity was normal at the 
time of his separation from service in 1945.  The first 
notation of hearing loss and tinnitus in the medical evidence 
of record is not until April 2004, almost 60 years after 
service.  Thus, the record here discloses a span of nearly 60 
years without any clinical evidence to support the assertion 
of a continuity of hearing loss and tinnitus.  The fact that 
the clinical evidence record does not provide support for the 
veteran's contentions that he experienced continuous hearing 
loss and tinnitus since service is highly probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].  

In Voerth v. West, 13 Vet. App. 117, 120-1 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.
Accordingly, the Board finds that Hickson element (3) is not 
met, and the claims also fail on this basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Therefore, contrary to 
the assertions of the veteran's representative, the benefit 
of the doubt rule is not for application because the evidence 
is not in relative equipoise.  The benefits sought on appeal 
are accordingly denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


